Title: To James Madison from Cato West, 29 February 1804 (Abstract)
From: West, Cato
To: Madison, James


29 February 1804, Mississippi Territory. “I take leave to request that the Laws of the United States, Pass’d at the Several Sessions of Congress, since the year 1800, may be furnish’d, for the use of the Judges, and other officers of this Government. None of those Acts, except a very few of the Last Session, have been receiv’d to my Knowlege.
“Permit me Sir, to Suggest the propriety of distributing some copies of the Laws of the United States among the Inferior officers of the Territorial Government.
“Governor Claiborne, previous to his departure from this Territory to New Orleans, wrote you respecting some writing done by Mr. Edward Turner—will you please to advise me of your determination thereon.”
 

   
   RC (DNA: RG 59, TP, Mississippi, vol. 1); FC (Ms-Ar). RC 2 pp.; docketed by Wagner.



   
   Letter not found. Edward Turner, Cato West’s son-in-law, had written two newspaper articles “pointing out the corruption of the federal party at an election in July 1802” and had helped draft a petition to Congress requesting changes in the territorial government (Edward  Turner to John C. Breckinridge, 2 Nov. 1803 [printed in Carter, Territorial Papers, Mississippi, 5:264–78]).


